January 17, 2014 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 RE: Vanguard Valley Forge Funds (the “Trust”) File No. 33-48863 Commissioners: Enclosed is the 59th Post-Effective Amendment to the Trust’s Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purposes of this Amendment are to: (1) incorporate changes from the reorganization of the Vanguard Managed Payout Growth Focus Fund and Vanguard Managed Payout Distribution Focus Fund with and into the Vanguard Managed Payout Growth and Distribution Fund, and (2) affect a number of non-material editorial changes. Pursuant to the requirements of Rule 485(a)(1), we have designated an effective date of March 28, 2014, for this amendment. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. Please contact me at (610) 669-1538 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. cc: Amy Miller, Esquire U.S. Securities & Exchange Commission
